DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2019/0089849) in view of Arakawa (US 2018/0218208) further in view of Takahata (US 2008/0151330).


Regarding Claim 1, Yamazaki teaches an image processing apparatus (Paragraph 22) comprising:
at least one memory that stores a program (Paragraph 24, wherein the ROM stores a program); and
at least one processor that executes the program (Paragraph 24, wherein the CPU executes the program) to perform:
detecting character areas from a scanned image obtained by scanning a document (Paragraph 29 and 35, wherein the characters of the scan image are detected and determined);
controlling to display a UI screen for setting a property to the scanned image by using a character string corresponding to a character area selected by a user among the detected character areas (Paragraphs 35-38, 46, and 47, wherein the user can select the character string to incorporate into the file name).

the configuration information includes information on a character area corresponding to a character string and information on presence/absence of a separator, and 
wherein, in a case where a property is set to a scanned image similar to the past scanned image, the displayed UI screen presents a property automatically generated in accordance with the configuration information.
Arakawa teaches acquiring configuration information on a property set to a past scanned image (Paragraphs 75 and 104, wherein there is are naming rules and templates based on past file names that are created), wherein
the configuration information includes information on a character area corresponding to a character string (Paragraph 75, wherein the character string can be determined based on the template), and
wherein, in a case where a property is set to a scanned image similar to the past scanned image, the displayed UI screen presents a property automatically generated in accordance with the configuration information (Paragraphs 75 and 104, wherein the file name is generated based on the past results).
Yamazaki and Arakawa are combinable because they both deal with generating file names of scanned images.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki with the teachings of Arakawa for the purpose of reducing the burden of the user when naming files (Arakawa: Paragraphs 3 and 4).
Yamazaki and Arakawa do not teach the configuration information includes information on presence/absence of a separator.
Takahata does teach the configuration information includes information on presence/absence of a separator (Paragraphs 48 and 49, wherein a user can set if a delimiter is needed).
Yamazaki and Takahata are combinable because they both deal with generating file names of scanned images.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki in view of Arakawa with the teachings of Takahata for the purpose of easily setting the file names for the files (Takahata: Paragraphs 4 and 5).

Regarding Claim 2, Takahata further teaches wherein the at least one processor executes the program to further perform:
setting in advance a kind of the separator, wherein on the UI screen, a property in accordance with the configuration information, which is generated automatically by using the separator of the kind set in advance, is presented (Paragraphs 48 and 49, wherein a user can set if a delimiter is needed).
Yamazaki and Takahata are combinable because they both deal with generating file names of scanned images.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki in view of Arakawa with the teachings of Takahata for the purpose of easily setting the file names for the files (Takahata: Paragraphs 4 and 5).

Regarding Claim 3, Takahata further teaches wherein the configuration information is updated in a case where a separator is added to or deleted from the presented property on the UI screen (Paragraphs 48 and 49, wherein a user can set if a delimiter is needed).
Yamazaki and Takahata are combinable because they both deal with generating file names of scanned images.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki in view of Arakawa with the teachings of Takahata for the purpose of easily setting the file names for the files (Takahata: Paragraphs 4 and 5).


Yamazaki and Arakawa are combinable because they both deal with generating file names of scanned images.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki with the teachings of Arakawa for the purpose of reducing the burden of the user when naming files (Arakawa: Paragraphs 3 and 4).

Regarding Claim 5, Yamazaki further teaches wherein the property is a file name in a case where a scanned image is to be filed (Paragraphs 35-38, 46, and 47, wherein the user can select the character string to incorporate into the file name).

Regarding Claim 6, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 7, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art relates to generating file names for documents, particularly images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699